Citation Nr: 1820927	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for headaches, residuals of traumatic brain injury (TBI), currently rated 30 percent disabling. 

2. Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 2003 to December 2007, including combat service in Iraq and his decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2017.  


FINDINGS OF FACT

1. The Veteran's headaches approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. The Veteran's sinusitis had its onset during combat service in Iraq.


CONCLUSION OF LAW

1. The criteria for a disability rating of 50 percent, the maximum, for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

2. The criteria for service connection for a sinusitis disability have been met.  38 U.S.C. §§1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Rating 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations. 38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Headaches

As an initial matter, the Board observes that the Veteran explained in his November 2017 videoconference hearing testimony that a 50 percent rating for headaches would satisfy his appeal as to his headache symptoms.  See transcript, pp. 11-12.  Consequently, the grant of a 50 percent rating for headaches herein constitutes a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified that he has variably constant headaches since an IED attack in 2004.  He stated that his headaches have not gotten better since that time.  At his November 2017 videoconference hearing, the Veteran's stated that he experiences frequent prostrating headaches that require him to lie down, and cause severe economic inadaptability.  See transcript, pp. 10.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence shows that a disability evaluation of 50 percent, the maximum, for headaches is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Specifically, the January 2016 VA examination shows he was diagnosed with migraine headaches in 2005.

The Board finds that both the Veteran's statements and the clinical evidence of record is consistent with headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Consequently, the full 50 percent rating for headaches sought by the Veteran is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100; see also AB v. Brown, 6 Vet. App. 35 (1993).

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The treatment records reveal a diagnosis of sinusitis in November 2005.  See VA December 2015 VA Examination.  The Veteran, at his November 2017 hearing, testified that he has a sinusitis that it had its onset during his combat service in Iraq and that he has had it on a recurrent basis since his first deployment.

The September 2007 Separation Examination notes the Veteran had chronic sinus infections, and had sinus surgery in 2008.

The Veteran served in combat and competently and credibly reports the onset of his sinusitis symptoms while serving in combat in Iraq.  The onset of this disability is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has been diagnosed as having sinusitis.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his sinusitis became manifest during his combat service.  See Reeves.  As such, the Board finds that service connection is warranted. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for the Veteran's for headaches, residuals of traumatic brain injury is warranted.

Service connection for sinusitis is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


